IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 62 WM 2015
                                        :
                 Respondent             :
                                        :
                                        :
          v.                            :
                                        :
                                        :
TIMOTHY ALBERT RODENIUS,                :
                                        :
                 Petitioner             :


                                   ORDER



PER CURIAM

    AND NOW, this 22nd day of October, 2015, the Application for Relief is DENIED.